DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1, 10, and 18,  Chang teaches a method for continuous 5 GHz and 6 GHz operation by a network device, comprising: 
receiving, by the network device, a first signal in one of a first frequency band and a second frequency band 5 GHz band and a 6 GHz band; generating, by the network device, a second signal in the other one of the first frequency band and the second frequency band 5 GHz and 6 GHz bands (Chang [Par. 0005] and [Par. 0045] teach receiving by a network device, a first signal in one of a first frequency band and a second frequency band, one of the supported RX bands, and simultaneously transmitting a second signal in the other one of the first and second frequency band, supported TX band  "[0006]...the switching circuit is configured to provide a plurality of switchable paths between the assembly of filters and an antenna port to allow simultaneous operation between the N filtered paths and the antenna port.", "[0045]...that supports for example, transmit in one TX band and receive in two RX bands simultaneously...”, [Par. 170] teaches where the transmitted signal is generated prior to being transmitted, "[0170] PAs in PA module 912 can receive their respective RF signals from a transceiver 910 that can be configured and operated in known manners to generate RF signals to be amplified and transmitted.."); 
selecting, by the network device, a first filter or a second filter to be applied to the one of the first and second signals in the first frequency band 5 GHz band, wherein the second filter allows a higher frequency band to pass than the first filter in the 5 GHz band and the second filter is narrower than the first filter (Chang [Fig. 9] illustrates where the network device selects by activating/deactivating switches S1-S7, a first filter or a second filter, B1(tx), B3/B4(tx), B24(tx), to applied to  one of the first and second signals in the transmission frequency bands, ); 
 selecting, by the network device, a third filter or a fourth filter to be applied to the other one of the first and second signals in the second frequency band 6 GHz band, wherein the third filter allows a lower frequency band to pass than the fourth filter in the 6 GHz band and the third filter is narrower than the fourth filter (Chang [Fig. 9] illustrates where the network device selects by activating/deactivating switches S1-S7, a third or a fourth filter, B1/B4 Rx, B7 Rx, B3 rx, B25B_Rx, to be applied to the other one of the first and second signals in the second frequency band, receiving bands, receiving frequency bands  ); and 
applying, by the network device, the selected first or second filter to the first signal and the selected third or fourth filter to the second signal ([Fig. 9] and [Par. 140] teach applying the selected first or second filter to the first signal  and the selected third or fourth filter to the second signal, by activating/deactivating switches, “[0140]…To form quadruplexing functionality for the B25+134 combination, switches S7, S8 on an ASM (HB_ASM) 172 and associated with the B25A_Rx and B25B_Rx filters, switch S6 on the ASM 172 and associated with a B25_Tx filter, and switches S4, S2 on the ASM 172 and associated with B3/4_Tx and B1/4_Rx filters can be operated to yield desirable quadruplexing functionalities. For example, S6, S7, S4 and S2 can be turned ON to form a B25A+B4 quadruplexer. In another example, S6, S8, S4 and S2 can be turned ON to form a B25B+B4 quadruplexer…”).
Chang differs from claim 1, in the following manner: Chang is silent on wherein the first frequency band is a 5 Ghz Band and wherein the second frequency band is a 6 Ghz band, (2) in that wherein the first filter allows a frequency band in the range of 5170 to 5650 MHz to pass, and the second filter allows a frequency band in the range of 5650 to 5835 MHz to pass
With respect to where a first frequency band is a 5 GHz band and a second frequency 6 Ghz band, similar features have been seen in Sanford (USPGPub No. 2014/0218255) [Par. 21 ]teaches where the use of a 5 GHz and a 6 GHz band for providing/facilitating wireless communication, “[0021] As mentioned, some variations of the apparatuses described herein are configured to cover the 5470-5875 MHz bands (which require no licenses in many parts of the world); other variations covers the 5725-6200 MHz bands, and may have robust filtering enabling interference-free coexistence with devices operating in the lower 5 GHz bands. Some variations providing optional use of the less congested 5.9 and 6 GHz bands.”. However, Sanford like Chang is silent on wherein the first filter allows a frequency band in the range of 5170 to 5650 MHz to pass, and the second filter allows a frequency band in the range of 5650 to 5835 MHz to pass, as arranged with the remaining elements of claim 1.
 With respect to wherein the second filter allows a higher frequency band to pass than the first filter in the 5 GHz band and the second filter is narrower than the first filter and wherein the third filter allows a lower frequency band to pass than the fourth filter in the 6 GHz band and the third filter is narrower than the fourth filter,  Pireh (US Patent No. 5,020,093) [Col. 3, Line(s) 33-52] teaches where a second filter is narrower than the first filter in order to select desired frequencies bandwidths, “…When bandwidth control signal 908 has a binary one state, the first filter of switched IF filter 150 is selected for providing a wide bandwidth for cellular system A. When bandwidth control signal 908 has a binary zero state, the second filter of switched IF filter 150 is selected for providing a narrow bandwidth for cellular system B. The output of switched IF filter 150 is coupled to detector 152 which produces discriminator wherein the first filter allows a frequency band in the range of 5170 to 5650 MHz to pass, and the second filter allows a frequency band in the range of 5650 to 5835 MHz to pass, as arranged with the remaining elements of claim 1. Thus while the prior art of record teaches filtering arrangement for providing communication in the 5 GHz and 6 GHz, in general, the prior art of record fails to teach the particular arrangement claimed, wherein the first filter allows a frequency band in the range of 5170 to 5650 MHz to pass, and the second filter allows a frequency band in the range of 5650 to 5835 MHz to pass, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable. Independent claim(s) 10 an 18 recite substantially the same features as claim 1 and are regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476